Lotteei-ios, J.
Appellee sued appellant in a justice of the peace court for alleged damages to appellee’s automobile negligently *383caused by appellant. On trial de novo in the circuit court after an appeal, appellee recovered judgment for $185.12, the amount claimed in -the declaration.
Appellee’s proof was that on a 'certain afternoon he was driving his Ford car in a northerly direction on Highway 51 just south of Grenada. He was following another ear; he was driving at twenty or twenty-five miles per hour; and he was on the right side of the road. A car driven by appellant struck appellee’s car from the rear and damaged it. Appellee took his car to a repair shop, where a mechanic made an estimate of repairs two days later. Practically every item on the estimate concerns repairs and replacements on the rear-end of ap-pellee’s Ford. The total estimate was $233.56. Appellant did not testify.
' The principal point argued on this appeal is that a peremptory instruction should have been granted to appellant (defendant). Although the proof with respect to the damages is poorly developed, yet, on the whole, we find that it was sufficient to take the case to the jury, and we cannot say that the trial judge was in error.
Appellant also argues that it was error to include in the record on appeal a certain paper in the nature of an assignment to an insurance company, which the court below struck from the file and which was, on motion by appellee, ordered by this Court to be sent up as a part of the record. This paper has no bearing on the merits of this appeal, and we fail to see any error in this connection.
Affirmed.
McGehee, C. J., and Hall, Holmes and Arrington, JJ., concur.